Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.257 Page 1 of 27




 Noah M. Hoagland (#11400)
 Jesse C. Trentadue (#4961)
 Sarah Jenkins Dewey (#15640)
 SUITTER AXLAND, PLLC
 8 East Broadway, Suite 200
 Salt Lake City, UT 84111
 Telephone: (801) 532-7300
 Facsimile: (801) 532-7355
 nhoagland@sautah.com
 jesse32@sautah.com
 sjenkins@sautah.com
 Attorneys for Defendant Detective Trent Fusselman
                       UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH

 JUAN MERCADO, father, heir and
 personal representative of JOVANY
 MERCADO, deceased; ROSA
 MERCADO, mother and heir of JOVANY
 MERCADO; and ESTATE OF JOVANY             DEFENDANT FUSSELMAN’S
 MERCADO, by its Personal Representative MOTION FOR JUDGMENT ON THE
 Juan Mercado,                                   PLEADINGS

 Plaintiffs,
                                                Civil No. 1:20-cv-00090-RJS-DAO
 v.                                                   Judge Robert J. Shelby
                                                Magistrate Judge Daphne A. Oberg
 OGDEN CITY, by and through its POLICE
 DEPARTMENT (OPD); OFFICERS
 BRANDON SEVENKSI (Officer No. 1);
 NIGIL BAILEY (Officer No. 2); KARSON
 GARCIA (Officer No. 3); JOHN
 POULSEN (Officer No. 4); DET. TRENT
 FUSSELMAN; and JOHN and JANE
 DOES 1-10,

 Defendants.
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.258 Page 2 of 27




        Defendant Detective Trent Fusselman, by and through his counsel, hereby moves

 for a judgment on the pleadings.

        This case arises out of the death of 26-year-old Jovany Mercado, who was shot

 and killed by Ogden City Police Officers on the evening of August 16, 2019 outside his

 parents’ home in Ogden, Utah. The officers were responding to a 911 call about a male

 apparently under the influence of drugs or alcohol who was looking into vehicles and

 wielding a knife. Mercado was shot when he did not obey the officers’ commands to

 drop the knife and continued to approach them with the weapon.

        Plaintiffs are Jovany Mercado’s father, Juan Mercado; his mother, Rosa Mercado;

 and his Estate. Defendants are Ogden Police Officers Brandon Sevenski, Karson Garcia,

 Nigil Bailey and John Poulsen, who were involved in the shooting (collectively “Ogden

 City Officers”). Also named as defendants are Ogden City and its Police Department, as

 well as Roy City Detective Trent Fusselman.

        The Complaint consists of five Causes of Action all alleging violations of

 Plaintiffs’ civil rights under either the federal or state Constitutions. The Ogden City

 Officers are named in the First Cause of Action for their alleged unlawful use of deadly

 force in shooting Mercado. The Second Cause of Action is also a federal civil rights claim

 directed at Ogden City and its Police Department for their alleged failure to train or

                                               2
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.259 Page 3 of 27




 supervise the officers involving in Mercado’s death with respect to the use of deadly

 force. Detective Fusselman is the sole defendant in the Third Cause of Action, which

 alleges an unlawful search of the parents’ home following the shooting in violation of the

 Fourth Amendment because of alleged false statements made by Detective Fusselman in

 the Warrant Affidavit. The Fourth Cause of Action claims to be brought against “All

 Defendants,” but does not specifically name Detective Fusselman and is based upon a

 violation of Plaintiffs’ due process rights under the United States Constitution for the

 shooting of Mercado by the Ogden City Officers. The Fifth Cause of Action is likewise

 against “All Defendants” and is a general claim for the violation of Plaintiffs’ civil rights

 under the Utah Constitution; however, the only allegation applicable to Detective

 Fusselman is contained in paragraph 180, which alleges an unreasonable search and

 seizure under the Utah Constitution.

        Detective Fusselman had nothing to do with the shooting of Mercado. He arrived

 on scene after the incident and his role was limited to obtaining a Search Warrant to

 gather evidence from the home and property of Mercado’s parents and participating in

 that search. There was nothing false or misleading about the Affidavit that Detective

 Fusselman prepared and submitted to the Judge who ultimately issued the Search

 Warrant. Furthermore, because the search was incident to a lawful Search Warrant,

 Detective Fusselman did not, as a matter of law, violate either the United States or Utah

                                               3
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.260 Page 4 of 27




 Constitutions. In addition, Detective Fusselman enjoys both qualified immunity and

 quasi-judicial immunity, which he pled as affirmative defenses.1

                         MOTION AND RELIEF REQUESTED

        Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(c), Detective

 Fusselman hereby moves for judgment on the pleadings and/or to dismiss with prejudice

 Plaintiffs’ Third and Fourth Causes of Action. Detective Fusselman also asks that the

 Court dismiss with prejudice Plaintiffs’ Fifth Cause of Action that is brought under the

 Utah Constitution or, in the alternative, decline to exercise supplemental jurisdiction.

 Oral argument is requested.

                          STANDARD OF REVIEW:
                  MOTION FOR JUDGMENT ON THE PLEADINGS

         A Motion for Judgment on the Pleadings under Rule 12(c) and a Motion to

 Dismiss under Rule 12(b)(6) are evaluated under the same legal standard.2 The Court

 accepts all of the plaintiff’s well-pleaded allegations as true, views those allegations in

 the light most favorable to the non-moving party, and likewise affords the non-movant all

 reasonable inferences from those allegations.3 In addition, under both Rule 12(c) and


 1
   Answer, Dkt. 17 at p. 31.
 2
   See Park University Enterprises, Inc. v. American Cas. Co. Of Reading, PA, 442 F.3d 1239,
 1244 (10th Cir. 2006); Corder v. Lewis Palmer Sch. Dist. No. 38, 566 F.3d 1219, 1223-24 (10th
 Cir. 2009).
 3
   See Park University Enterprises, Inc., 442 F.3d at 1244. See also Fed. R. Civ. P. 10(c)
 (exhibits to a pleading are a part of the pleading for all purposes).
                                               4
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.261 Page 5 of 27




 Rule 12(b)(6), the Court considers any written documents attached to the pleadings as

 well as matters of which the Court can take judicial notice such as public record

 material.4 Ultimately, however, the question to be decided by the Court is whether the

 Complaint plausibly states a claim upon which relief can be granted.5 If it does not, then

 the 12(c) and/or 12(b)(6) Motion should be granted.6

                  STANDARD OF REVIEW: QUALIFIED IMMUNITY

        By asserting the qualified immunity defense, Detective Fusselman creates a

 rebuttable presumption that he is immune from Plaintiffs’ §1983 claims.7 And rather

 than focusing on the existence of genuine disputes of material fact, the Court must

 determine whether the Plaintiffs’ factual allegations are sufficiently grounded in the

 record such that they permissibly comprise the universe of fact that will serve as the

 foundation for answering the legal questions before the Court,8 which include Detective

 Fusselman’s entitlement to qualified immunity. To answer that question, the Court is

 required to undertake a two-part analysis: first, the Court must determine whether, under



 4
   See id. See also Fed. R. Civ. P. 10(c) (Exhibits to a pleading are a part of the pleading for all
 purposes).
 5
   Silver v. Glass, 459 Fed. App’x 691, 695-96 (10th Cir. 2021) (unpublished).
 6
   When the allegations in the Complaint do not meet this test, the Court can dismiss sua sponte.
 See Curley v. Perry. 246 F.3d 1278, 1284 (10th Cir. 2001) (“Sua sponte dismissal of a meritless
 complaint that cannot be salvaged by amendment comports with due process and does not
 infringe the right of access to the courts.”).
 7
   See Medina v. Cram, 252 F.3d 1124, 1129 (10th Cir. 2001).
 8
   Cox v. Glanz, 800 F.3d 1231, 1243 (10th Cir. 2015).
                                                  5
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.262 Page 6 of 27




 the facts alleged by the Plaintiffs, Detective Fusselman violated their constitutional

 rights; and second, whether the right at issue was “clearly established” at the time of

 Detective Fusselman’s alleged misconduct.9 The Court has the discretion to decide in

 which order to conduct this analysis.10 If the material facts are not disputed, and they are

 not in this case, the question of qualified immunity “is a legal one for the Court to

 decide.”11 Moreover, if Plaintiffs fail to satisfy either element of their burden, the Court

 must grant Detective Fusselman qualified immunity.12

        Whether a legal right was clearly established at the time of the alleged civil rights

 violation “depends substantially upon the level of generality at which the relevant ‘legal

 rule’ is to be defined.”13 The Supreme Court has rejected an overly abstract approach to

 this issue, which would “destroy the balance that our cases strike between the interest and

 vindication of citizens’ constitutional rights and in public officials’ effective performance

 of their duties.”14 Instead, it has adopted a more particularized approach about whether a

 right has been “clearly established,” requiring that “[t]he contours of the right must be




 9
   Pearson v. Callahan, 555 U.S. 223, 232 (2009).
 10
    Id.
 11
    Gomes v. Wood, 451 F.3d 1122, 1136 (10th Cir. 2006).
 12
    See Medina v. Cram, 252 F.3d 1124, 1129 (10th Cir. 2001).
 13
    Anderson v. Creighton, 483 U.S. 635, 639 (1987).
 14
    Id.
                                               6
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.263 Page 7 of 27




 sufficiently clear that a reasonable official would understand that what he is doing

 violates the right.”15

        “This is not to say that an official action is protected . . . unless the very action in

 question has previously been held unlawful, but it is to say that in the light of preexisting

 law the unlawfulness must be apparent.”16 Ordinarily, in order for the law to be clearly

 established, there must be a Supreme Court or Tenth Circuit decision on point, or the

 clearly established weight of authority from other courts must have found the law to be as

 a plaintiff maintains.17

        The doctrine of qualified immunity protects government officials like Detective

 Fusselman “from liability for civil damages insofar as their conduct does not violate

 clearly established statutory or constitutional rights of which a reasonable person would

 have known.”18 Qualified immunity balances two important interests: the need to hold

 public officials accountable when they exercise power irresponsibly and the need to

 shield officials from harassment, distraction, and liability when they perform their duties

 reasonably. Thus, the protection of qualified immunity applies even if the government

 official’s error was “a mistake of law, a mistake of fact, or a mistake based on mixed



 15
    Id. at 640.
 16
    Id.
 17
    Medina v. City & County of Denver, 960 F.2d 1493, 1498 (10th Cir. 1992).
 18
    Harlow v. Fitzgerald, 457 U.S. 800. 818 (1982).
                                                7
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.264 Page 8 of 27




 questions of law and fact.”19 This is known as the “objective reasonableness test,” and it

 is met if officials of reasonable competency could disagree on the legality of the

 defendant’s actions.20 In other words, the defense of qualified immunity exists when the

 officer’s actions are objectively reasonable in light of what he or she knew at the time of

 the alleged civil rights violation,21 and an officer does not lose his or her qualified

 immunity merely because their conduct violates some state statute, department policy or

 administrative provision.22

              STANDARD OF REVIEW: QUASI-JUDICIAL IMMUNITY

        Detective Fusselman has also asserted a defense of quasi-judicial immunity. The

 Tenth Circuit has held that “[j]ust as judges acting in their judicial capacity are absolutely

 immune from liability under section 1983, ‘officials charged with the duty of executing a

 facially valid court order enjoy absolute immunity from liability for damages in a suit




 19
    Pearson, 555 U.S. at 231 (citation omitted).
 20
    See Thomas v. Roach, 165 F.3d 137, 143 (2d Cir. 1999).
 21
    See Al-Turki v. Robinson, 762 F.3d 1188, 1194 (10th Cir. 2014) (In determining a defendant’s
 entitlement to qualified immunity, the pertinent question is what he or she knew at the time of the
 alleged civil rights violation); Mays v. Rhodes, 255 F.3d 644, 649 (8th Cir. 2001) (same).
 22
    Davis v. Sherer, 468 U.S. 183, 194-95 (1984). See also Smith v. Freland, 954 F.2d 343, 347
 (6th Cir. 1992).
                                                  8
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.265 Page 9 of 27




 challenging conduct prescribed by that court order.’”23 “Importantly, quasi-judicial

 immunity extends only to acts prescribed by a judge’s order.”24

        The court has also “acknowledged that even assuming that an order is infirm as a

 matter of state law, it may be facially valid, as ‘facially valid’ does not mean ‘lawful,’

 and erroneous orders can be valid.”25 In other words, the court does not require law

 enforcement officials to “‘act as pseudo-appellate courts scrutinizing the orders of

 judges,’” which they are not trained to do.26

                                 STATEMENT OF FACTS

        Plaintiffs’ Complaint contains 188 paragraphs of allegations. With respect to all

 of Plaintiffs’ claims against Detective Fusselman, the crucial allegations are contained in

 paragraphs 147 through 155 of the Complaint. These eight paragraphs are restated

 verbatim below followed by Detective Fusselman’s response.

        A.     Allegations:

        147.   Fusselman knowingly and intentionally supplied false and
               misleading information and/or omitted material information, in order
               to secure a warrant to search the home of Juan and Rosa Mercado.27



 23
    Moss v. Kopp, 559 F.3d 1155, 1163 (10th Cir. 2009) (quoting Turney v. O’Toole, 898 F.2d
 1470, 1472 (10th Cir. 1990).
 24
    Id. at 1167.
 25
    Id. at 1165.
 26
    Id. at 1166.
 27
    Complaint, Dkt. 2 at ¶ 147.
                                                 9
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.266 Page 10 of 27




        148.    Fusselman either falsely swore out an affidavit of probable cause
                and/or omitted material facts necessary to understand the truth of the
                evening’s events.28
        149.    The falsehoods alleged by Fusselman in his affidavit, which secured
                the search warrant, included allegations that ‘bullet slugs, empty
                shell casing, DVR and all electronic devices with the home
                surveillance system including digital recordings from the DVR,
                blood evidence, weapons including any similar like [sic] knives that
                the subject was holding’ were ‘unlawfully acquired or is unlawfully
                possessed;’ and have been used or is possessed for the purpose of
                being used to commit or conceal the commission of an offense; or
                is evidence of illegal conduct.’29
        150.    At the time the warrant was obtained, Fusselman knew that the
                bullet holes and shell casings were from the Officers’ weapons, fired
                at Jovany, and were not evidence of any illegal conduct by the
                Mercados, or by Jovany, for that matter.30
        152.    At the time Fusselman secured the warrant, he knew the evidence he
                sought to be gathered, particularly the home security video, was not
                being used or possessed ‘for the purpose of being used to commit or
                conceal the commission of an offense.’31
        153.    At the time the affidavit was submitted, and the warrant was
                obtained, Fusselman knew that the purpose of the warrant was to
                improperly secure footage from the Mercados’ home security system
                that provided damning evidence of the illegal and unconstitutional
                use of deadly force by Officers 1-4.32
        154.    Fusselman withheld and/or omitted to state in his affidavit for a search
                warrant that Officers Sevenski, Bailey, Garcia and Poulsen each had
                a body camera which showed the shooting, such that it was totally




 28
    Id. at ¶ 148.
 29
    Id. at ¶ 149 (quoting Search Warrant) (Emphasis in original).
 30
    Id. at ¶ 150.
 31
    Id. at ¶ 151 (quoting Search Warrant).
 32
    Id. at ¶ 153.
                                                10
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.267 Page 11 of 27




                unnecessary to seize or secure evidence from the surveillance cameras
                owned by the Mercados and installed in their home.33
        155.    Fusselman’s false, misleading statements and/or omissions caused a
                search warrant of the Mercado home34 to be issued, which resulted in
                an illegal search of the Mercados’ home, against their will.35
        B.      Response:

        1.      The Warrant Affidavit, Search Warrant and Return to Search Warrant were

 attached to Detective Fusselman’s Answer, and they present an entirely different picture

 of the events leading to the search of the Mercado’s home, including Plaintiffs’

 misrepresenting the contents of the Warrant Affidavit.

        2.      For example, below is the actual language from the Search Warrant

 statements quoted by Plaintiffs in paragraph 149 of their Complaint with the crucial

 language they omitted shown in blue ink and, more importantly, the language that

 Plaintiffs inserted shown in red ink within brackets. This language also appears in the

 Warrant Affidavit:

              In the City of Ogden City, County of Weber, State of Utah, there
        is now certain property of evidence described as:
               Bullet slugs, empty shell casing, DVR and all electronic devices
        with the home surveillance system including digital recordings from the
        DVR, blood evidence, weapons including any similar like [sic] knives that
        the subject was holding.
                And that said property or evidence:

 33
    Id. at ¶ 154.
 34
    See Dkt. 17-1, 17-2 and 17-3.
 35
    Id. at ¶155.
                                             11
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.268 Page 12 of 27




              Was [were] unlawfully acquired or is unlawfully possessed; [and
        have] has been used or is possessed for the purpose of being used to
        commit or conceal the commission of an offense; or is evidence of illegal
        conduct.
               Affiant believes the property and evidence described above is
        evidence of the crime or crimes of Aggravated Assault on a Police
        Office (x4).36
        3.      Detective Fusselman describes in his Warrant Affidavit the facts of Jovany

 Mercado’s encounter with the Ogden City Officers that he believed to constitute an

 aggravated assault upon them:37

            On 08/16/2019 at 20:55 hours, Ogden City Police Officers were
        dispatched to [redacted] in Ogden City, Utah. The complainant, [redacted],
        called Weber County Dispatch and said a Hispanic male was looking into
        vehicles and had a knife in his (the Hispanic male’s) possession. This male
        was described as in his 20’s, 5’10”, and wearing a blue tank top with gym
        shorts.
            Even though the male didn’t threaten anybody [with] the knife, the
        complainant still called Weber County Dispatch.
            At 21:00 hours, four Ogden City Police Officers arrived on scene . . . .
        At 21:01 hours, Officers called out that they are at gunpoint with the
        subject. At 21:02 hours, Officers radioed that shots were fired and called
        for Medical. The male was bleeding profusely and was later declared
        deceased.
            When Your Affiant arrived on scene, it was learned Officers fired
        twenty (20) 9mm rounds from their duty weapons at the subject. The
        subject was identified at [sic] [redacted]. Also found on the scene was a six
        inch bladed knife lying next to [redacted]. Fresh blood was seen on and
        around [redacted], and on and near the knife.


 36
   Warrant Affidavit, Dkt. 17-1, at pp. 1-2 (emphasis added).
 37
   Id. at 3-4. In fact, not only did Detective Fusselman describe the evidence/property that he
 wanted to obtain by the Search Warrant, but he even described the specific location of the
 evidence/property. See id.
                                                12
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.269 Page 13 of 27




        4.      Detective Fusselman clearly states in the Warrant Affidavit the property and

 evidence that he wished to acquire, and that his purpose for obtaining these items was the

 fact that they were “evidence of the crime or crimes of Aggravated Assault on a Police

 Officer (x4).”38

        5.      The Search Warrant was issued for that purpose.39 And the Return to

 Search Warrant shows that the evidence described in the Search Warrant was indeed

 obtained, including video footage from the home security cameras and bullet slugs from

 the carport and home.40

        6.      Plaintiffs do not allege that Judge Greene lacked the authority to issue the

 Search Warrant. Neither do they contend that the Search Warrant was facially

 defective.41

                                         ARGUMENT

        I.      DETECTIVE FUSSELMAN IS ENTITLED TO QUALIFIED
                IMMUNITY.

        To answer the legal question of whether Detective Fusselman is entitled to

 qualified immunity, the Court is required to undertake a two-part analysis: first, the Court

 must determine whether, under the facts alleged by the Plaintiffs, Detective Fusselman


 38
    Id. at 2.
 39
    See Search Warrant, Dkt. 17-2, at pp. 1-2.
 40
    See Return to Search Warrant, Dkt. 17-3.
 41
    See generally, Complaint, Dkt. 2.
                                                 13
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.270 Page 14 of 27




 violated their constitutional rights; and second, whether the right at issue was “clearly

 established” at the time of Detective Fusselman’s alleged misconduct.42 The Court has

 the discretion to decide in which order to conduct this analysis.43

               A.      The law regarding warrants was clearly established.

        The Fourth Amendment “categorically prohibits the issuance of any warrant

 except one ‘particularly describing the place to be searched and the persons or things to

 be seized.’”44 “The manifest purpose of this particularity requirement was to prevent

 general searches.”45 Consequently, a person’s Fourth Amendment rights are violated

 when an officer: (1) deliberately or recklessly makes false statements or omission in a

 warrant affidavit, and (2) correcting the false statements or including the omissions

 would vitiate probable cause.46 And “reckless disregard for the truth exists when the

 affiant in fact entertained serious doubts as to the truth of his allegations, and a factfinder

 may infer reckless disregard from circumstances evincing obvious reasons to doubt the

 veracity of the allegations” contained in the warrant affidavit.47




 42
    Pearson v. Callahan, 555 U.S. 223, 232 (2009).
 43
    Id.
 44
    Maryland v. Garrison, 480 U.S. 79, 84 (1987) (quoting U.S. Const. Amend IV).
 45
    Id.
 46
    Stewart v. Donges, 915 F.2d 572, 582-83(10th Cir. 1998); see also Franks v. Delaware, 438
 U.S. 154, 155-56 (1978).
 47
    DeLoach v. Bevers, 922 F.2d 618, 622 (10th Cir. 1990).
                                               14
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.271 Page 15 of 27




        An officer’s omission of facts in his or her warrant affidavit is considered to have

 been reckless for purpose of a civil rights violation if a reasonable person would know

 that it involved the type of information that a magistrate judge would wish to know when

 considering issuing a search warrant.48 And “recklessness” can be inferred from the

 officer’s omission of facts that are clearly critical to a finding of probable cause.49

        When false statements by an officer are involved in obtaining a warrant, the

 existence of probable cause is determined by setting aside the false information and

 reviewing the remaining contents to the affidavit.50 Where information has been omitted

 by an officer from his or her warrant affidavit, the existence of probable cause is

 determined by examining the affidavit as if the omitted information had been included

 and inquiring if the affidavit would still give rise to probable cause for the warrant.51

        But whether the claim involves an officer’s alleged false statements or omissions

 in the warrant affidavit, the court’s responsibility is the same: To determine whether the

 warrant would still have issued had the officer fully and truthfully represented the facts.52




 48
    Stonecipher v. Valles, 759 F.3d 1134, 1142(10th Cir. 2014).
 49
    DeLoach, 922 F.2d at 622.
 50
    Grubbs v. Bailes, 445 F.3d 1275, 1278 (10th Cir. 2006).
 51
    Id.
 52
    See United States v. Herrera, 782 F.3d 571, 575 (10th Cir. 2015).
                                                15
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.272 Page 16 of 27




 Unless there is room for a difference of opinion, this question is answered by the court

 and not the factfinder.53

          B.      Detective Fusselman did not violate the Mercados’ Fourth Amendment
                  rights when he completed the Warrant Affidavit.

          Plaintiffs allege that Detective Fusselman violated their Fourth Amendment rights

 when he completed the Warrant Affidavit, stating that he “knowingly and intentionally

 supplied false and misleading information and/or omitted material information, in order

 to secure a warrant to search the home of Juan and Rosa Mercado.”54 In order to make

 these allegations, they quote from the Search Warrant, which they attached as an exhibit

 to their Complaint; however, they omit key language from the Search Warrant that

 refutes their allegations. Furthermore, they make assumptions about Detective

 Fusselman’s Warrant Affidavit, which he included as an exhibit to his Answer.

          To support their allegations, Plaintiffs quote the Search Warrant: “The falsehoods

 alleged by Fusselman in his affidavit, which secured the search warrant, include ‘bullet

 slugs, empty shell casings, DVR and all electronic devices with the home surveillance

 system including digital recordings from the DVR, blood evidence, weapons including

 any similar like [sic] knives that the subject was holding’ were ‘unlawfully acquired or

 unlawfully possessed;’ and have ‘been used or is possessed for the purpose of being


 53
      See Llaguno v. Mingy, 763 F.3d 1560, 1565 (10th Cir. 1985).
 54
      Complaint, Dkt. 2, ¶ 147.
                                                 16
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.273 Page 17 of 27




 used to commit or conceal the commission of an offense; or is evidence of illegal

 conduct.’”55 They allege that Detective Fusselman “knew that the bullet holes and shell

 casings were from the Officers’ weapons, fired at Jovany, and were not evidence of any

 illegal conduct by the Mercados, or by Jovany for that matter.”56 They also allege that

 Detective Fusselman knew that the home security video was not unlawfully possessed or

 acquired by the Mercados.57 They further allege that Detective Fusselman knew that the

 evidence, “particularly the home security video, was not being used or possessed ‘for the

 purpose of being used to commit or conceal the commission of an offense.’”58 Finally,

 they allege that Detective Fusselman omitted the fact that the Ogden City Officers wore

 body cameras, which they believe obviated the need for the home security video.59

         Plaintiffs’ allegations omit key language in the Search Warrant, specifically the

 offense giving rise to the warrant. The offense in question, as identified by both the

 Search Warrant and the Warrant Affidavit, was the aggravated assault by Jovany

 Mercado on the four Ogden City Officers. While the bullet slugs and shell casings were

 not evidence of illegal conduct by Plaintiffs or Mercado, the home security video showed

 the aggravated assault and was evidence of the illegal conduct. The bullet slugs and shell


 55
    Id. at ¶ 149.
 56
    Id. at ¶ 150.
 57
    Id. at ¶ 151.
 58
    Id. at ¶ 152.
 59
    Id. at ¶ 154.
                                              17
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.274 Page 18 of 27




 casings were, however, evidence of what had taken place between Jovany and the

 officers and were appropriate evidence of the incident.

        Plaintiffs also ignore the use of the word “or” in the list of reasons for needing to

 collect the evidence: “said property or evidence: Was unlawfully acquired or unlawfully

 possessed; has been used or is possessed for the purpose of being used to commit or

 conceal the commission of an offense; or is evidence of illegal conduct.”60 “Or” is a

 conjunction, used to link alternatives. In other words, the reasons given by Detective

 Fusselman are alternative reasons for needing the evidence—each reason does not need

 to apply to each piece of evidence sought. For example, it was enough that the home

 security video had evidence of the aggravated assault. It did not also need to be

 unlawfully acquired, unlawfully possessed, and used to commit or conceal an offense. So

 Detective Fusselman did not provide false or misleading information when he stated the

 warrant was to obtain property that was “unlawfully acquired or unlawfully possessed;

 has been used or is possessed for the purpose of being used to commit or conceal the

 commission of an offense; or is evidence of illegal conduct.”61



 60
    Id. at ¶ 149.
 61
    In DeLoach v. Bevers, for example, the Tenth Circuit denied an officer qualified immunity in
 part because “there was evidence from which the jury could conclude that Bevers made
 intentional or reckless misstatements in her arrest affidavit.” 922 F.2d 618, 622 (10th Cir. 1990).
 The affidavit stated that the defendant had told Bevers that the child who had died “had fallen on
 a toy Tonka truck and this was the injury to the forehead,” but this report was inconsistent with
 the “type and magnitude of the injury found by the doctors” that ultimately killed the child. Id.
                                                 18
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.275 Page 19 of 27




        Not only did Detective Fusselman not provide false information, but he also did

 not omit material information. “The majority of the cases where the Tenth Circuit has

 denied qualified immunity based on material omissions from a warrant affidavit are those

 in which the omission undermines the primary or sole basis for probable cause.”62

 Plaintiffs allege that he should have included the fact that the Ogden City Officers wore

 body cameras during the incident and that the home security video evidence was

 therefore unnecessary. But the existence of the body camera footage does not mean the

 home security video was not needed. Footage from the Mercados’ home security cameras

 potentially provide a different viewpoint of the incident, increasing the possibility that

 Detective Fusselman and other investigating officers could know what took place that

 night.63 It also shows how Jovany Mercado was behaving before the Ogden City Officers



 The Court found that Bevers had manipulated the defendant’s testimony that they only injury the
 child had sustained while in her care was falling on the toy—and that the fall had clearly
 happened before the child was more severely injured. Id. The Court found that Bevers
 “deliberately slanted the facts by misstatements and omissions to help persuade the magistrate to
 issue the warrant.” Id. at 624. Detective Fusselman clearly did not make any such misstatements
 but presented the facts as he knew them.
 62
    Cruz v. City of Albuquerque, , 2019 WL 1085160, at *14 (D.N.M. March 6, 2019) (citing
 Stewart v. Donges, 915 F.2d 572, 583 (10th Cir. 1990) (“[W]e can conceive of few omissions
 which would be more material than the failure to disclose that the main complainant had
 recanted his testimony and confessed it was a fabrication.”); Bruning v. Pixler, 949 F.2d 352,
 359 (10th Cir. 1991) (“[T]he omissions here directly undermine Victim #1’s alleged
 identification of Plaintiff as her assailant. That identification was virtually the only evidence
 linking Plaintiff to either of the assaults, and without it, there would be no probable cause to
 believe Plaintiff was the assailant.”).
 63
    In his Warrant Affidavit, which Detective Fusselman included with his Answer, Detective
 Fusselman indicated that he was a member of the Officer Involved Shooting Investigation Team.
                                                19
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.276 Page 20 of 27




 arrived on scene, providing evidence to support the complainant’s report. Furthermore,

 there is no United States Supreme Court or Tenth Circuit Court of Appeals precedent

 holding that an officer must include in his or her warrant affidavit information about

 other sources for some but perhaps not all of the evidence.

        Detective Fusselman did not provide false information in applying for the Search

 Warrant and he did not omit material information. He therefore did not violate Plaintiffs’

 Fourth Amendment rights and is accordingly entitled to qualified immunity. Plaintiffs’

 claims against Detective Fusselman should be dismissed.

        II.    DETECTIVE FUSSELMAN IS ENTITLED TO QUASI-JUDICIAL
               IMMUNITY.

        Detective Fusselman is also entitled to quasi-judicial immunity to the extent that

 Plaintiffs’ allegations address the search of their property. “[O]fficials charged with the

 duty of executing a facially valid court order enjoy absolute immunity from liability for

 damages in a suit challenging conduct prescribed by that court order.”64 The Tenth

 Circuit has noted that this extends to warrants.65 Quasi-judicial immunity extends to




 See Dkt. 17, p. 2. While the Complaint focuses on the aggravated assault, it is reasonable from
 the facts presented in the Complaint and the documents attached to the pleadings to conclude that
 Detective Fusselman’s Warrant Affidavit and the subsequent Search Warrant was to investigate
 the incident as a whole.
 64
    Moss v. Kopp, 559 F.3d 1155, 1163 (10th Cir. 2009) (quoting Turney v. O’Toole, 898 F.2d
 1470, 1472 (10th Cir. 1990).
 65
    See id.
                                                20
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.277 Page 21 of 27




 officials acting within the scope of their jurisdiction and “only to acts prescribed by the

 judge’s order.”66 In Moss v. Kopp, plaintiffs alleged that two Salt Lake County sheriff’s

 deputies participated on an illegal search of a residence pursuant to court orders issued in

 a civil case.67 Plaintiffs argued that executing the court orders violated their Fourth

 Amendment rights and sued under 42 U.S.C. § 1983. The Tenth Circuit held, “Even if the

 court orders here are unlawful, several considerations demonstrate that the orders did not

 reach the level of illegality necessary to render them facially invalid for purposes of

 quasi-judicial immunity and to justify imposing liability on the deputies . . ..”68 These

 considerations included the deputies’ general knowledge of a warrant, but lack of “formal

 legal education” to evaluate the court orders. The Court also held that the officers acted

 within their jurisdiction and that their actions did not exceed the court orders.69

         Detective Fusselman executed a facially valid search warrant within the scope of

 his jurisdiction. There are no allegations that he searched for or obtained any evidence

 outside of what was addressed in the warrant. The warrant specified bullet slugs in the

 carport and home, as well as DVR footage from the home security system. This is what

 Detective Fusselman obtained according to the Return to Search Warrant. Accordingly,



 66
    Id. at 1167.
 67
    Id. at 1159.
 68
    Id. at 1166.
 69
    Id. at 1167.
                                               21
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.278 Page 22 of 27




 Detective Fusselman is entitled to quasi-judicial immunity and Plaintiffs’ causes of action

 against him should be dismissed.

        III.   PLAINTIFFS CANNOT MAINTAIN A SUBSTANTIVE DUE
               PROCESS CLAIM BASED ON THE ALLEGED VIOLATIONS OF
               THEIR FOURTH AMENDMENT RIGHTS.


        Plaintiffs’ Fourth Cause of Action alleges the violation of their substantive due

 process rights under the Fourteenth Amendment to the United States Constitution.

 Although they name “all Defendants,” the acts described in this cause of action only

 encompass the Ogden City Officers’ encounter with Jovany Mercado. To the extent that

 the Fourth Cause of Action extends to Detective Fusselman, it should be dismissed, as

 “[w]here a particular Amendment provides an explicit textual source of constitutional

 protection against a particular sort of government behavior, that Amendment, not the

 more generalized notion of substantive due process, must be the guide for analyzing these

 claims.”70 Plaintiffs’ allegations regarding Detective Fusselman are specific to the Fourth

 Amendment’s warrant requirements, as described above, and therefore they cannot

 maintain a separate cause of action against him for violation of substantive due process.71




 70
   Albright v. Oliver, 510 U.S. 266, 273 (1994) (cleaned up).
 71
   Detective Fusselman hereby joins and incorporates by reference the Ogden City Defendants’
 arguments on this matter. See Ogden Defendants’ Motion for Judgment on the Pleadings, dkt no.
 27, pp. 27-28.
                                              22
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.279 Page 23 of 27




        IV.     PLAINTIFFS’ UTAH CONSTITUTIONAL CLAIMS FAIL
                BECAUSE THE ALLEGATIONS DO NOT ESTABLISH
                FLAGRANT VIOLATIONS OF JOVANY’S CONSTITUTIONAL
                RIGHTS.

        Plaintiffs’ Utah Constitutional claims must fail, as they do not allege a flagrant

 violation of Jovany Mercado’s state constitutional rights.72 The “common law gives Utah

 courts the authority to accord an appropriate remedy to one injured from the violation of

 a constitutional right,”73 as “the Utah Code does not include a statute akin to 42 U.S.C.

 §1983.”74 “In order to recover damages for the violation of a constitutional provision . . .,

 a plaintiff must clear two hurdles.”75 “First, the plaintiff must prove that the constitutional

 provision is ‘self-executing.’”76 “Next, a plaintiff must establish the following three

 elements: (1) the plaintiff suffered a ‘flagrant’ violation of his or her constitutional rights;

 (2) existing remedies do not redress his or her injuries; and (3) equitable relief, such as an

 injunction, was and is wholly inadequate to protect the plaintiff’s rights or redress his or

 her injuries.”77




 72
    Detective Fusselman hereby joins and incorporates by reference the Ogden City Defendants’
 arguments regarding Plaintiffs’ claims under the Utah Constitution. See Ogden Defendants’
 Motion for Judgment on the Pleadings, dkt. 27, pp. 35-39.
 73
    Jensen ex rel. Jensen v. Cunningham, 2011 UT 17, ¶ 57, 250 P.3d 465 (citing Spackman ex
 rel. Spackman v. Board of Education, 2000 UT 87, 16 P.3d 533).
 74
    Id.
 75
    Id. at ¶ 58.
 76
    Id.
 77
    Id.
                                                23
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.280 Page 24 of 27




        Plaintiffs allege violations of Article I, sections 1, 6, 7, 14, and 25 of the Utah

 Constitution. Article I, sections 1, 7, and 14 are self-executing.78 No court has addressed

 whether section 6 is self-executing. And section 25 is not self-executing.79 Because

 section 25 is not self-executing, Plaintiffs cannot recover for an alleged violation under

 section 25.

        As for the second prong of the analysis, Plaintiffs have not alleged “flagrant

 violations” of sections 1, 6, 7, and 14. “The test measuring the flagrance of a state

 constitutional violation is the same test which determines qualified immunity under

 §1983.”80 So the “flagrant violation” element is satisfied only if “the conduct violates

 clearly established constitutional rights of which a reasonable person would have

 known.”81 Specific to Detective Fusselman is the alleged violation of section 14, which

 protects against unreasonable search and seizure. As addressed above, Detective

 Fusselman did not violate Plaintiffs’ clearly established constitutional rights when he

 completed the Warrant Affidavit or when he executed the facially valid warrant.

 Accordingly, Plaintiffs’ state constitutional claims should be dismissed.




 78
    See Jensen, 2011 UT 17, ¶ 61.
 79
    See P.J. ex rel. Jensen v. Utah, No. 2:05-CV-00739, 2006 WL 1702585, at *14 (D. Utah, June
 16, 2006).
 80
    Cardall v. Thompson, 845 F. Supp. 2d 1182, 1197 (D. Utah 2012).
 81
    Id.
                                               24
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.281 Page 25 of 27




           In the alternative, this Court should decline to exercise jurisdiction over Plaintiffs’

 state law claims. As discussed above, this Court should dismiss the federal causes of

 action brought by Plaintiffs. The Tenth Circuit has held that “[w]hen all federal law

 claims have been dismissed, the court may, and usually should, decline to exercise

 jurisdiction over any remaining state claims.”82 If Plaintiffs’ federal law claims are

 dismissed, the Court should either dismiss the state constitutional claims for failure to

 allege a “flagrant violation” of the state constitution or decline to exercise jurisdiction

 over those claims.

                                          CONCLUSION

           Detective Fusselman is entitled to qualified immunity and quasi-judicial

 immunity. He did not violate Plaintiffs’ Fourth Amendment rights when he completed the

 Warrant Affidavit, as he did not make false statements or omit material information.

 Furthermore, he did not violate their rights when he executed the facially valid warrant.

 Accordingly, Plaintiffs’ Third and Fourth Causes of Action should be dismissed with

 prejudice. Similarly, Detective Fusselman did not flagrantly violate Jovany Mercado’s

 state constitutional rights, particularly as they pertain to Article I, section 14. The state

 constitutional claims should also be dismissed or, in the alternative, this Court should

 decline to exercise jurisdiction over them.


 82
      Koch v. City of Del City, 660 F.3d 1228, 1248 (10th Cir. 2011).
                                                  25
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.282 Page 26 of 27




       DATED this 2nd day of March, 2021.

                               SUITTER AXLAND, PLLC

                               By: /s/ jesse c. trentadue
                               Noah M. Hoagland
                               Jesse C. Trentadue
                               Sarah Jenkins Dewey
                               Attorneys for Defendant Detective Trent Fusselman




                                        26
Case 1:20-cv-00090-RJS-DAO Document 39 Filed 03/02/21 PageID.283 Page 27 of 27




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 2nd day of March, 2021, I electronically filed

 the foregoing MOTION with the Clerk of the Court using the CM/ECF system, which

 sent electronic notification to the following parties:

  Robert B. Sykes                                Mario A. Arras
  Christina Dawn Isom                            4001 South 700 East, Suite 500
  Christopher Peter Sorensen                     Salt Lake City, Utah 84107
  Sykes McAllister Law Offices                   Attorney for Plaintiffs
  311 South State Street, Suite 240
  Salt Lake City, Utah 84111-2320
  Attorneys for Plaintiffs

  Danica N. Cepernich
  Heather S. White
  Snow Christensen & Martineau
  10 Exchange Place 11th Floor
  P.O. Box 45000
  Salt Lake City, Utah 84145-5000
  Attorneys for Defendants Ogden City
  Police Department, Brandon Sevenski,
  Nigil Bailey, Karson Garcia, and John
  Poulsen


                                       /s/ jesse c. trentadue




                                               27
